Title: To Benjamin Franklin from Christopher Gadsden, 14 May 1778
From: Gadsden, Christopher
To: Franklin, Benjamin


Letters of introduction or recommendation, like this one, required no answer and therefore fall into a category of their own. We summarize here a few other such letters that come within the period. On April 10 Etienne Cathalant writes Deane from Marseilles to introduce his son and John Turnbull, of Livingston & Turnbull in Gibraltar, and asks to have the travelers presented to Franklin and Lee; he has already written the latter. His son, though young, knows much about local trade with America. On the same day Terrasson, who signs himself as a royal secretary, addresses Deane from Lyons to ask him and Franklin for letters of recommendation for the writer’s son, who is embarking with a consignment of goods from the firm and from Le Couteulx & Cie. in Cadiz for Edenton, N.C.; the young man or one of his brothers will set up a commercial agency there if he can establish the necessary connections. On the 21st John Keeling, in Paris, ventures though he is unknown to introduce the bearer, Michael Savage, a young man of good family who has alienated it by his attachment to the American cause, and who wants service at sea in any suitable capacity.
On May 6 the duc de Charost recommends a Sieur Desprès, who has supervised some construction on the duc’s town house to the owner’s satisfaction. On the 12th the marquis de Cossé writes for one de Marson, a lifelong student of diplomacy and politics; he worked under the abbé de La Ville and the marquis himself, and the work has borne brilliant fruit. Franklin will be pleased with him. On the 15th Abraham Livingston, in Charleston, introduces to Franklin and Deane Joseph Brown, a young man of distinction in the state who is making a tour of Europe and will probably come through Paris. On the 18th Ferrand Dupuy, also in Paris and representing Nassau-Saarbrücken at the French court, introduces the bearer, who on his way to Boston underwent a “Revolution de Mer”: he was captured, imprisoned, and sent back to France; Franklin will be struck by his account of his misfortunes. The account, by François La Marège, explains that he is eighteen, a goldsmith and clock-maker from Limoges; he came to know Pierre-Emmanuel de la Plaigne, who recruited him for the American service. The youngster bought two uniforms, muskets, and sabers, and enlisted three of his friends. They went to Bordeaux with de la Plaigne, who induced them to embark on a small, almost unarmed ship that was about to sail; he would meet them in Boston. They were captured by a Jersey privateer, stripped of their good clothes, manacled, and then imprisoned on Jersey until returned to France in rags. The young man is undiscouraged. He still wants to get to Boston, and to stay in America after the war with an uncle who is a citizen; but he needs help. Franklin turned the matter over to some one unnamed, who refused to do anything on the ground that the United States was not concerned. Dupuy wrote again on the 20th in great annoyance: surely the republic will take care of some one who, thanks to its agent’s ineptitude, has sacrificed so much for it, and who has furthermore a profession and enough English to get by, and intends to become a citizen?
On the 25th Taverne Demont d’Hyver, burgomaster, as he styles himself, of the town and territory of Dunkirk, introduces the head of the local firm of Poreau, Mackenzie & Cie., who is attached to the good cause and wants an interview. (This contact, as will be seen, bore fruit the next year.)
 
Dear Sir
Chas. Town So. Carolina 14 May 1778
I take the Liberty to introduce the Bearer Mr. Thomas Waites to your Notice, a Young Gentleman who was educated at Philada. and of best Connections here. His Business to France is on our Common Cause and if he arrives safe intends himself the Honour to wait on you at Paris. Shou’d he have Occasion for your Countenance, I shall be extremely obliged to you to give it; Your Time must be so continually employed and we know always for our Good, that ’tis a Sin against America to trespass upon it in the least.
By the last Accounts from Pennsylvania We were just about opening the Campaign and Our prospects very promising. I am Dear Sir with great Sincerity and Esteem Your most obedient humble Servant
Christ. Gadsden

P.S. Shou’d Mr. Deane be with you, pray make my Compts. to him.
 
Addressed: To / The Honble Benja. Franklyn Esqr. / Ambassadr. to the united States / of America / at / Paris / per Favr. of Mr. Thos. Waites
Notation: Chris Gadsden 14 May 78
